Citation Nr: 0516283	
Decision Date: 06/15/05    Archive Date: 06/27/05	

DOCKET NO.  97-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than July 30, 1990, 
for the award of service connection for a psychophysiological 
gastrointestinal disorder (PPGID).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty with the Navy from May 
1942 to December 1945, and with the Army from May 1949 to 
August 1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which effectuated a March 1944 Board 
decision granting service connection for PPGID.  In that 
rating decision, the RO assigned an effective date of July 
30, 1990, for the award of service connection for PPGID, 
which was the date of the veteran's application to reopen 
that claim.  

The veteran appealed the March 1994 rating decision, arguing 
that he was entitled to an effective date in December 1952 
for the award of service connection for PPGID, as he had 
filed an original claim at that time.  In February 1999, the 
Board denied this claim, finding an effective date earlier 
than July 1990 was not warranted. 

The veteran appealed the Board's decision to the US Court of 
Appeals for Veterans Claims (Court).  In an April 2001 order, 
the Court vacated the Board's February 1999 decision and 
remanded the matter for VCAA compliance.  

In June 2002, the Board again denied the veteran's claim for 
an earlier effective date.  The veteran again appealed to the 
Court.

In a March 2003 order, the Court granted VA's motion for 
remand, vacating Board's June 2002 decision and remanding 
again for VCAA compliance.  In October 2003, the Board 
remanded the appeal for VCAA compliance, and the veteran was 
subsequently provided VCAA notice in August 2004.  

As previously noted by the Board, the issue of whether the 
initial rating action in November 1952 reflected clear and 
unmistakable error (CUE) was denied by rating action in 
January 1997, and the veteran was informed of that decision 
and his appellate rights.  Although no notice of disagreement 
with this aspect of the January 1997 rating action was 
received from the veteran, the issue of CUE in the November 
1952 rating action was erroneously included as a new issue in 
the supplemental statement of the case issued to him in 
September 1997, at which time he was also informed of his 
obligation to submit a substantive appeal within the 
specified time limit to perfect an appeal on any new issue. A 
timely substantive appeal is essential to confer appellate 
jurisdiction on the Board.  Roy v. Brown, 5 Vet. App. 554 
(1993).  A timely substantive appeal was not received from 
the appellant on the issue of CUE in the November 1952 rating 
action.  Accordingly, the Board has no jurisdiction over that 
issue, and the January 1997 rating action concerning CUE in 
the November 1952 rating action has become administratively 
final.  38 U.S.C.A. § 7105 (West 2002).  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's initial claim of service connection for a 
"condition of the right side" was received in September 
1952.  

3.  Service connection for a condition of the right side, and 
hyperactivity of Cannon's Valve, physiological, was denied by 
an unappealed rating action in November 1952.

4.  The Board granted service connection for PPGID in March 
1994, based upon the veteran's reopened claim received on 
July 30, 1990.  

5.  In an unappealed rating action in January 1997, it was 
determined that the November 1952 rating action did not 
reflect CUE.



CONCLUSION OF LAW

Entitlement to an effective date earlier than July 30, 1990, 
for the award of service connection for PPGID is not 
warranted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  VCAA requires VA to notify claimants of the 
evidence necessary to substantiate their claims, and to make 
reasonable efforts in assisting claimants in obtaining such 
evidence.  

In June 2003, the Board offered the veteran the opportunity 
of submitting any additional relevant evidence he might have 
to support his claim.  Pursuant to the Board's most recent 
October 2003 remand, the veteran was provided with formal 
VCAA notice in August 2004.  The veteran was specifically 
advised to identify "any other evidence or information" 
that he thought would support his claim.  

The appeal regarding an earlier effective date for the award 
of service connection for PPGID has now been extant for some 
10 years.  In that time, little, if any, additional relevant 
evidence has been produced because the substantive inquiry 
presented in an earlier effective date claim necessarily 
involves an application of the relevant laws and regulations 
to evidence in existence at the time of earlier decisions.  
The veteran has presented his argument with respect to an 
earlier effective date, and this argument has remained 
essentially the same throughout the pendency of the appeal.  
The veteran was provided with VCAA notice most recently in 
August 2004 and, to date, no new evidence has been submitted 
or received since that notification.  

The Board finds in accordance with 38 U.S.C.A. § 5103A(2), 
that there is no reasonable possibility that additional 
assistance would aid in substantiating the veteran's claim.  
The veteran does not contend and the evidence on file does 
not indicate that there remains additional relevant evidence 
outstanding which has not been collected for review.  The 
veteran has been informed of the laws and regulations 
applicable to establishment of effective dates and has been 
informed in adjudications issued by both the RO and the Board 
of the reasons and bases that his claim for an earlier 
effective date has been denied.  All known available evidence 
is collected and on file.  The veteran has been formally 
notified of VCAA.  The Board finds that VCAA with respect to 
the current appeal has been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Law and Regulation:  Generally, the effective date of an 
evaluation and award of disability compensation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Specifically, in the case of an allowance based upon 
submission of new and material evidence received after a 
prior, final disallowance, the effective date will be the 
date of receipt of the new claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q).  The same 
rule applies to allowances based upon reopened claims.  
38 C.F.R. § 3.400(r).  

Analysis:  The veteran's initial claim for VA disability 
compensation benefits, in which he claimed entitlement to 
service connection for a "condition of the right side" 
(much later identified as PPGID), was received by VA in 
September 1952.  That claim was denied in a November 1952 
rating decision, based upon a review of the service medical 
records dating from both periods of service, and letters from 
two private physicians who had seen and treated the veteran 
in September 1952.  The November 1952 rating decision made 
specific reference to treatment for gastroenteritis provided 
to the veteran during service in March 1950.  Accordingly, 
the veteran's contention that only his Navy medical records 
were of record at that time is erroneous.  Both sets of 
service medical records (Army and Navy) appear to have been 
received at the RO in November 1952, and considered in the 
initial rating decision.  

In December 1952, the veteran was notified of the unfavorable 
decision on his initial claim, and of his appellate rights (a 
form letter which unfortunately did erroneously limit the 
description of the scope of the claim to the appellant's 
World War II service, which has likely led to his current 
confusion on this matter).  The veteran did not initiate an 
appeal to the Board from that unfavorable decision, which 
therefore became administratively final in the absence of 
CUE.  See Veterans' Regulation No. 2(a), Pt. II, Par. III; 
and VA Regulation 1008 (1936-1957) (currently codified at 
38 U.S.C.A. § 7105(c).  See also 38 C.F.R. § 3.105(a) (2004).  

The November 1952 rating decision was supported by the 
evidence then of record and in accordance with the 
controlling laws and regulations in effect at the time.  The 
Board notes, for example, that a diagnosis of PPGID was not 
initially reported until 1954, and it was not then 
specifically related to any incident of service.  As 
previously mentioned, the question of CUE in the November 
1952 rating action was raised by the veteran in connection 
with the current appeal, and was denied in an unappealed 
decision issued in January 1997.  

In November 1988, the veteran filed what was essentially a 
new claim seeking service connection for a stomach disorder 
caused by his exposure to ionizing radiation in service.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993).  This claim was 
denied in an unappealed rating action in January 1989, and a 
subsequent attempt by the veteran to reopen this claim was 
abandoned when he failed to submit new and material evidence, 
as requested in a July 1989 letter from the Muskogee RO.  

The veteran's next claim seeking service connection for 
chronic gastrointestinal disturbance was received on July 30, 
1990.  In May 1992, the Board determined that new and 
material evidence received since the prior denial in November 
1952 was sufficient to reopen the claim.  Thereafter, in 
March 1994, the Board granted the reopened claim of service 
connection for PPGID based primarily on the new evidence, 
particularly a diagnosis of PPGID "of many years' duration" 
reported at a VA medical examination of the appellant in July 
1992.  

In this case, the veteran's successful, reopened claim was 
received on July 30, 1990, and the grant of service 
connection for PPGID based upon that reopened claim cannot be 
made effective earlier than the date of receipt of that claim 
under the controlling regulations cited above.  Accordingly, 
the effective date of July 30, 1990, assigned by the RO for 
the grant of service connection for PPGID is hereby affirmed 
on appeal.  


ORDER

Entitlement to an effective date earlier than July 30, 1990, 
for the grant of service connection for PPGID is not 
established, and the appeal is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


